DETAILED ACTION

Claims status
In response to the application/amendment filed on 01/13/2022, claims 1-5, 7-11, and 13-17 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-5, 7-11, and 13-17 are found to be allowable. Claims 1-5, 7-11, and 13-17 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for data transmission in multiple carriers, comprising: receiving, by a terminal device, at least one piece of indication information from an access network device, wherein the at least one piece of indication information indicates at least one access control parameter; and selecting, by the terminal device, an access carrier from at least two candidate carriers based on the at least one access control parameter, wherein the at least two candidate carriers are in different frequency bands, wherein the at least two candidate carriers are a part or all of a carrier set, the carrier set comprises at least two carriers, the at least one access control parameter comprises at least one of a threshold of a downlink signal strength value corresponding to each carrier in the carrier set, a value range corresponding to each carrier, and an admission indication corresponding to each carrier, and wherein the method further comprises: determining, by the terminal device, a carrier that satisfies a first condition and that is in the at least two carriers as the candidate carrier, wherein the first condition comprises at least one of the following: a downlink signal strength value of a carrier is greater than the threshold of the downlink signal strength value corresponding to the carrier, a random number generated for a carrier is in the value range corresponding to the carrier; and the admission indication corresponding to a carrier indicates permission to access the carrier.” in combination with other claim limitations as specified in claims 1-5, 7-11, and 13-17.
With respect to claim 1, the closest prior art Akerberg teaches the method wherein receiving the radio link strength field and the interference probability measure from the base station. Akerber further teaches the method of selecting the candidate carriers based on the obtained measurement from the base station. However, Akerberg nor any other prior arts teach the method wherein determining, by the terminal device, a carrier that satisfies a first condition and that is in the at least two carriers as the candidate carrier, wherein the first condition comprises at least one of the following: a downlink signal strength value of a carrier is greater than the threshold of the downlink signal strength value corresponding to the carrier, a random number generated for a carrier is in the value range corresponding to the carrier; and the admission indication corresponding to a carrier indicates permission to access the carrier.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-5, 7-11, and 13-17 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416